Exhibit 10.13

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of December 22, 2011 and
is entered into by and between CONCERT PHARMACEUTICALS, INC., a Delaware
corporation, and each of its subsidiaries other than Concert Pharmaceuticals
Securities Corporation, (hereinafter collectively referred to as the
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).

RECITALS

A. Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to $20,000,000 (the “Term Loan”); and

B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance(s)” means a Term Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Assignee” has the meaning given to it in Section 11.13.

 

1



--------------------------------------------------------------------------------

“Borrower Products” means all products, technical data or technology currently
being developed, manufactured or sold by Borrower or which Borrower intends to
sell, manufacture, license, or distribute in the future including any products
or service offerings under development, collectively, together with all
products, technical data or technology that have been sold, developed, licensed
or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower in which the holders of Borrower’s outstanding shares
immediately before consummation of such transaction or series of related
transactions (together with any affiliates of such holders) do not, immediately
after consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity, or (ii) sale or issuance by Borrower of new shares of Preferred Stock of
Borrower to investors, none of whom are current investors in Borrower (or their
affiliates), representing more than fifty percent (50%) of the voting power of
the surviving entity (or the parent of such surviving entity if such surviving
entity is wholly owned by such parent); provided, however, none of (a) an
Initial Public Offering or (b) a bona fide equity financing for the purpose of
raising capital from institutional investors reasonably acceptable to Lender,
shall not constitute a Change in Control.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $20,000, which fee Lender received prior to the Closing
Date, and shall be deemed fully earned on such date regardless of the early
termination of this Agreement.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness of another, including any such obligation guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount

 

2



--------------------------------------------------------------------------------

equal to the stated or determined amount of the primary obligation described in
clauses (i) and (ii) above in respect of which such Contingent Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations, as amended and in effect from time to time.

“Event of Default” has the meaning given to it in Section 9.

“Facility Charge” means 0.75% of the Maximum Term Loan Amount.

“Financial Statements” has the meaning given to it in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, provided that the parties agree that
GAAP as in effect on the date of this Agreement shall be applicable for the
interpretation of “capital lease obligations” in the definition of
“Indebtedness”, unless the parties otherwise agree in writing.

“Grant Document” means an instrument or agreement providing that the Borrower or
another Person or both shall provide funding for or share the costs of programs
identified in such instruments or agreements entered into in the OCB.

“Grant Requirements” means all obligations of Borrower to provide funding for or
share the costs of, programs identified in Grant Documents or to perform other
obligations thereunder.

“GSK Agreement” means that certain Research and Development Collaboration and
License Agreement by and between Glaxo Group Limited and Concert Pharmaceuticals
dated May 29, 2009, as amended.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the ordinary course of business due within ninety (90) days), including
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

3



--------------------------------------------------------------------------------

“Initial Public Offering” means an initial firm commitment underwritten offering
of Borrower’s common stock pursuant to a registration statement under the
Securities Act of 1933 filed with and declared effective by the Securities and
Exchange Commission.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments of all or substantially all of a Person’s assets for the
benefit of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets, proprietary information (including pre-clinical,
clinical and other data) and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Rate” means for any day a per annum rate of interest equal to the
greater of either (i) 8.50% plus the United States Prime Rate as reported in The
Wall Street Journal minus 5.25%, and (ii) 8.50%; provided, however, the Interest
Rate shall in no case exceed 11.0% per annum.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Subsidiary (other than Concert
Pharmaceuticals Securities Corp.), a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests from a third party.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

 

4



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing Statements
and any other documents executed in connection with the Secured Obligations or
the transactions contemplated hereby (excluding the Warrant), as the same may
from time to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means an occurrence, on or after the date of the last
set of audited financials, that has a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, other than an effect in
and of itself reasonably attributable to (a) adverse results or delays in any
nonclinical or clinical trial, including without limitation failure to
demonstrate the desired safety or efficacy of any biologic or drug; (b) the
denial, delay or limitation of approval of, or taking of any other regulatory
action by, the United States Food and Drug Administration or any other
governmental entity with respect to any biologic or drug; (c) a change in or
discontinuation of a strategic partnership or other collaboration or license
arrangement; or (d) a going concern qualification in a financial statement or
audit report resulting solely from Borrower and its Subsidiaries having less
than twelve months of cash; or (ii) the ability of Borrower to perform the
Secured Obligations when due in accordance with the terms of the Loan Documents,
or the ability of Lender to enforce any of its rights or remedies with respect
to the Secured Obligations; or (iii) the Collateral or Lender’s Liens on the
Collateral or the priority of such Liens, in each case, in the aggregate; it
being understood that in the case of each of items (ii) and (iii) the effects
listed in clauses (i)(a) through (d) of this definition shall be disregarded.

“Maturity Date” means July 1, 2015, provided Maturity Date will mean October 1,
2015 if the interest-only period is extended pursuant to Section 2.1(d).

“Maximum Term Loan Amount” means $20,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Note(s)” means a Term Note.

“OCB” means in the ordinary course of business and shall include collaboration
or licensing transactions that are customary in the Borrower’s industry such as,
or comparable with or lesser in scope than, the Borrower’s existing
collaboration with GlaxoSmithKline.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower arising under this
Agreement or any other Loan Document; (ii) Indebtedness existing on the Closing
Date which is disclosed in Schedule 1A; (iii) Indebtedness in the principal
amount of up to $200,000

 

5



--------------------------------------------------------------------------------

outstanding at any time secured by a lien described in clause (vii) of the
defined term “Permitted Liens,”; (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $906,000 at any time outstanding;
(viii) other Indebtedness in an amount not to exceed $250,000 at any time
outstanding; (ix) Contingent Obligations of up to $200,000 described on clause
(iii) of the definition of Contingent Obligations entered into to mitigate risk
and not for speculative purposes; (x) Grant Requirements; (xi) Indebtedness
among Borrowers or of Borrower to any non-Borrower Subsidiary; and
(xii) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within twenty four months from the date of acquisition
thereof, (b) commercial paper maturing no more than 270 days from the date of
creation thereof and at the time of the Investment having a rating of at least
A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Service, (c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than twenty four months from the date of
investment therein, (d) money market accounts; and (e) corporate debt
obligations maturing no more than 24 months from the date of acquisition thereof
and at the time of investment having a rating of at least A3 or A- from either
Standard & Poors or Moody’s Investor Service; (iii) repurchases of stock from
former employees, directors, or consultants of Borrower under agreements
approved by the Borrower’s board of directors in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances or moving expenses in the ordinary course of
business; (ix) Investments in existing or newly-formed Subsidiaries organized in
the United States, provided that such Subsidiaries enter into a Joinder
Agreement and execute such other documents as shall be reasonably requested by
Lender and de minimis Investments in Concert Pharmaceuticals Securities
Corporation in connection with its liquidation or dissolution; (x) Investments
in subsidiaries organized outside of the United States approved in advance in
writing by Lender; (xi) licenses, joint ventures, collaboration agreements,
strategic alliances and

 

6



--------------------------------------------------------------------------------

similar arrangements in the OCB providing for the exclusive or nonexclusive
licensing of technology, Intellectual Property, or Borrower Products, the
development of technology, Intellectual Property or Borrower Products, the
assignment of ownership or co-ownership rights in connection with the foregoing,
or the providing of technical support, provided that any cash Investments by
Borrower in another Person (other than a Subsidiary that has entered into a
Joinder pursuant to the terms hereof) as part of the foregoing do not exceed
$100,000 in the aggregate in any fiscal year; (xii) Investments made pursuant to
any investment policy adopted by a Borrower after the Closing Date and approved
by Lender; (xiii) Investments of up to $200,000 in the aggregate at any time
outstanding in connection with Grant Requirements; (xiv) Investments by Borrower
in another Borrower; and (xv) additional Investments that do not exceed $250,000
in the aggregate per fiscal year.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software, other intellectual property, or other capital assets,
constituting purchase money liens and liens in connection with capital leases
securing Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;
(viii) Liens incurred in connection with Subordinated Indebtedness;
(ix) leasehold interests in leases or subleases and licenses granted in the OCB
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory, common law and
contractual rights of set-off and other similar rights as to deposits of cash
and securities in favor of banks, other depository institutions and brokerage
firms; (xiii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the value or marketability
of the related property; (xiv) Liens on cash or cash equivalents securing
obligations permitted under clause (vii) of the definition of Permitted
Indebtedness; (xv) Liens in connection with operating leases in the Equipment
that is the subject of such leases; (xvi) Permitted Transfers; and (xvii) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in

 

7



--------------------------------------------------------------------------------

clauses (i) through (xvi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) exclusive or non-exclusive licenses, joint ventures,
collaboration agreements, strategic alliances and similar arrangements in the
OCB providing for the exclusive or nonexclusive licensing of technology,
Intellectual Property or Borrower Products, the development of technology,
Intellectual Property or Borrower Products, the assignment of ownership or
co-ownership rights in connection with the foregoing, or the providing of
technical support, (iii) dispositions of worn-out, obsolete or surplus Equipment
at fair market value in the ordinary course of business, (iv) Permitted
Investments, (v) Permitted Liens, (vi) dispositions of Copyright rights in
connection with publications in scientific journals, and (vii) other Transfers
of assets having a fair market value of not more than $250,000 in the aggregate
in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Receivables” means all of Borrower’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, letters of credit, proceeds of any letter of
credit, and Letter of Credit Rights.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls more
than 50% of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Advance” means any Term Loan funds advanced under this Agreement.

“Term Note” means a Promissory Note in substantially the form of Exhibit B-1.

 

8



--------------------------------------------------------------------------------

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the Commonwealth of Massachusetts; provided, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as the same is, from time
to time, in effect in a jurisdiction other than the Commonwealth of
Massachusetts, then the term “UCC” shall mean the Uniform Commercial Code as in
effect, from time to time, in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Warrant” means the warrant entered into in connection with the Loan.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, a Term Advance of $7,500,000 (the “First
Tranche”) on the Closing Date. Beginning on the Closing Date, and continuing
through March 31, 2012, Borrower may request one additional Term Advance in an
aggregate amount up to $12,500,000 (the “Second Tranche”). The aggregate
outstanding Term Advances may be up to the Maximum Term Loan Amount.

(b) Advance Request. To obtain a Term Advance, Borrower shall complete, sign and
deliver an Advance Request (which, as to the Second Tranche, shall be at least
five business days before the Advance Date) and Term Note to Lender. Lender
shall fund the Term Advance in the manner requested by the Advance Request
provided that each of the conditions precedent in Section 4 of this Agreement
applicable to such Term Advance is satisfied as of the requested Advance Date.

 

9



--------------------------------------------------------------------------------

(c) Interest. The principal balance of each Term Advance shall bear interest
thereon from such Advance Date at the Interest Rate based on a year consisting
of 360 days, with interest computed daily based on the actual number of days
elapsed. The Interest Rate will float and change on the day the Prime Rate
changes from time to time.

(d) Payment. Borrower will pay interest on each Term Advance in arrears on the
first business day of each month, beginning the month after the Advance Date and
ending on January 3, 2013 (the “Interest Only Period”). Borrower shall repay the
aggregate Term Loan principal balance that is outstanding on the first
anniversary of the Closing Date in 30 equal monthly installments of principal
and interest beginning February 1, 2013 and continuing on the first business day
of each month thereafter. Notwithstanding the foregoing, Borrower may elect to
postpone the date on which the first such installment is due until May 1, 2013,
(and the last payment date of the Interest Only Period shall be April 1, 2013),
provided Borrower has begun the Proof of Concept study for CTP-499, meaning that
the first patient has been enrolled in a clinical study in which subjects with
diabetes and reduced kidney function are randomly assigned to receive either
placebo or CTP-499 treatment. The entire Term Loan principal balance and all
accrued but unpaid interest hereunder, shall be due and payable on Maturity
Date. Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization on each payment date of all periodic obligations payable to Lender
under each Term Note or Term Advance.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the Commonwealth of Massachusetts shall be
deemed to be the laws relating to permissible rates of interest on commercial
loans) (the “Maximum Rate”). If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrower shall be applied as follows: first, to
the payment of principal outstanding on the Notes; second, after all principal
is repaid, to the payment of Lender’s accrued interest, costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. Upon the occurrence and during the continuation of an
Event of Default hereunder, all Secured Obligations, including principal,
interest, compounded interest, and professional fees, shall bear interest at a
rate per annum equal to the rate set

 

10



--------------------------------------------------------------------------------

forth in Section 2.1(c) plus five percent (5%) per annum. In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.1(c).

2.4 Prepayment. At its option upon at least 7 business days prior notice to
Lender, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, all accrued and unpaid
interest, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid: if such Advance amounts are prepaid in any of
the first twelve (12) months following the Closing Date, 3.0%; after twelve
(12) months but prior to twenty four (24) months, 2.0%; and thereafter, 1.0%
(each, a “Prepayment Charge”). Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
demand of the Lender made no later than 30 days following a Change in Control.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Lender a security interest in all of Borrower’s personal property now owned or
hereafter acquired, including the following (collectively, the “Collateral”):
(a) Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other
than Intellectual Property); (e) Inventory; (f) Investment Property (but
excluding thirty-five percent (35%) of the capital stock of any foreign
Subsidiary that constitutes a Permitted Investment); (g) Deposit Accounts;
(h) Cash; (i) Goods; and other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, or acquired by, Borrower
and wherever located; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing. Notwithstanding any of
the foregoing, the Collateral shall not under any circumstance include, and no
security interest is granted in (i) Borrower’s Intellectual Property, provided,
however, that the Collateral shall include all Accounts and General Intangibles
that consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the Borrower’s Intellectual
Property (the “Rights to Payment”); (ii) any capital stock of any foreign
subsidiary that constitutes a Permitted Investment in excess of 65% of such
capital stock, provided that Lender’s taking a security interest in more than
65% of such stock would be reasonably expected to cause Borrower to incur
adverse tax consequences; (iii) any assets of Borrower that both (x) consist of
compounds and raw materials used to manufacture biopharmaceuticals or which are
used for preclinical testing or clinical trials, and (y) are located outside of
the United States, if and for so long as the grant of such security interest is
prohibited by or requires a consent under any applicable requirement of law of a
jurisdiction other than the United States or any state or other subdivision
thereof, provided that the Borrower shall not be required to undertake any steps
under the laws of any applicable foreign jurisdiction with respect to the
creation, perfection or priority of the Secured Party’s security interests in
such assets; (iv) equipment

 

11



--------------------------------------------------------------------------------

financed by capital leases or purchase money financing and all Borrower’s books
and records relating to the foregoing, and any and all claims, rights and
interest in such assets and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing; and (v) any cash or cash
equivalents described in clause (vii) of the definition of Permitted
Indebtedness. Notwithstanding the foregoing, if a judicial authority (including
a U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of the date
of this Agreement, include the Intellectual Property to the extent necessary to
permit perfection of Lender’s security interest in the Rights to Payment, except
to the extent that such inclusion as Collateral could be inconsistent with or
conflict with the GSK Agreement or any agreement entered into in connection with
a Permitted Transfer or interfere with the parties’ rights and remedies
thereunder.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:

(a) executed originals of the Loan Documents, Account Control Agreements, a
legal opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Lender to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Lender with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Charge and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance; and

(f) such other documents as Lender may reasonably request.

 

12



--------------------------------------------------------------------------------

4.2 All Advances. On each Advance Date:

(a) Lender shall have received an Advance Request and a Note for the relevant
Advance as required by Section 2.1(b), as applicable, each duly executed by
Borrower’s Chief Executive Officer, Chief Operating Officer or Chief Financial
Officer.

(b) The representations and warranties set forth in this Agreement and in
Section 5 of this Agreement shall be true and correct in all material respects
on and as of the Advance Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(c) Borrower shall be in compliance in all material respects with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed, and at the time of and immediately after such Advance
no Event of Default shall have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, as applicable,
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default and (ii) no
Material Adverse Effect has occurred and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), owned and leased
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

5.2 Collateral. Borrower owns its property, free of all Liens, except for
Permitted Liens. Borrower has the corporate power and authority to grant to
Lender a Lien in the Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Notes, this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted

 

13



--------------------------------------------------------------------------------

Liens and the Liens created by this Agreement and the other Loan Documents,
(iii) do not violate any provisions of Borrower’s Certificate of Incorporation,
bylaws, or any material law, regulation, order, injunction, judgment, decree or
writ to which Borrower is subject and (iv) except as described on Schedule 5.3,
do not violate any material contract or agreement or require the consent or
approval of any other Person that has not been obtained. The individual or
individuals executing the Loan Documents and the Warrant on behalf of the
Borrower are duly authorized to do so.

5.4 Material Adverse Effect. No Material Adverse Effect has occurred and is
continuing.

5.5 Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity by or before
any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property as to which
there is a reasonable likelihood of an adverse determination and which, if
adversely determined, would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

5.6 Laws; Agreements. Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. Borrower is not in
default in any manner under any provision of any agreement or instrument
evidencing Indebtedness, or any other material agreement to which it is a party
or by which it is bound, and which default would reasonably be expected to have
a Material Adverse Effect.

5.7 Information Correct and Current. No report, Advance Request, financial
statement, exhibit or schedule furnished, by or on behalf of Borrower to Lender
in connection with any Loan Document or included therein or delivered pursuant
thereto, when taken together with all such other reports, statements or other
documents or writings, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they are made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Lender shall be at the time
delivered (i) provided in good faith and based on the most current data and
information available to Borrower, and (ii) the most current of such projections
provided to Borrower’s Board of Directors.

5.8 Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed all
material federal, state and local tax returns that it is required to file (or
extensions thereof), (b) Borrower has duly paid or fully reserved (if required
under GAAP) for all material taxes or installments thereof (including any
interest or penalties) as and when due, which have or may become due pursuant to
such returns, and (c) Borrower has paid or fully reserved for any material tax
assessment received by Borrower for the three (3) years preceding the Closing
Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

 

14



--------------------------------------------------------------------------------

5.9 Intellectual Property Claims. Except for Permitted Liens, Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to its business. Except as described on Schedule 5.9,(i) to Borrower’s
knowledge, each of the material issued Copyrights, Trademarks and Patents is
valid and enforceable, (ii) no material Intellectual Property of Borrower has
been judged by a decision of a court of competent jurisdiction, invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
in writing that any material Intellectual Property of Borrower violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Effect. Exhibit D is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (shrink-wrap software licenses and click on license
agreements, open source code and other licenses available to the public without
customization shall not be considered a material License or agreement), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder in each case which would reasonably be expected to have a Material
Adverse Effect.

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all material rights with
respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, other than in
connection with Permitted Transfers, and in the case of material in-bound
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC and except as provided in the GSK Agreement, Borrower has the right, to the
extent required to operate Borrower’s business, to freely transfer, license or
assign the Intellectual Property licensed pursuant to such material License
without condition, restriction or payment of any kind (other than payments in
the ordinary course of business) to any third party, Borrower owns or has the
right to use, pursuant to valid licenses, all material software development
tools, library functions, compilers and other third-party software and other
items that are necessary for the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products that are
currently being clinically developed, manufactured or sold by Borrower. For the
avoidance of doubt, shrink-wrap licenses, click on license agreements, open
source code and other licenses available to the public without customization
shall not be considered a material License.

5.11 Borrower Products. Except as described on Schedule 5.11, no material
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened (in writing)
litigation, inter-party proceeding (including any proceeding in the United
States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any material respect Borrower’s use,

 

15



--------------------------------------------------------------------------------

transfer or licensing thereof or that may affect the validity, use or
enforceability thereof. To Borrower’s knowledge, there is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future material Intellectual Property
related to the operation or conduct of the business of Borrower or Borrower
Products. Borrower has not received any written notice or claim challenging
Borrower’s ownership in any material Intellectual Property (or written notice of
any claim challenging the ownership in any material licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto. To Borrower’s knowledge,
neither Borrower’s use of its material Intellectual Property nor the production
and sale of Borrower Products infringes in any material respect the Intellectual
Property or other rights of others.

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies in all material respects the
name, address and telephone number of each bank or other institution, the name
in which the account is held, and the complete account number therefor.

5.13 Employee Loans. Except as permitted as a Permitted Investment, Borrower has
no outstanding loans to any employee, officer or director of the Borrower nor
has Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14 Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14, as may be updated by Borrower
in a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance (including umbrella
coverage) for each occurrence. Borrower has and agrees to maintain a minimum of
$2,000,000 of directors and officers’ insurance for each occurrence and
$5,000,000 in the aggregate. So long as there are any Secured Obligations
outstanding, Borrower shall also cause to be carried and maintained insurance
upon the Collateral, insuring against all risks of physical loss or damage
howsoever caused, in an amount not less than the full replacement cost of the
Collateral, provided that such insurance may be subject to standard exceptions
and deductibles. Borrower shall also carry and maintain a fidelity insurance
policy in an amount not less than $100,000.

 

16



--------------------------------------------------------------------------------

6.2 Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Lender of
cancellation (except for 10 days for non payment). Any failure of Lender to
scrutinize such insurance certificates for compliance is not a waiver of any of
Lender’s rights, all of which are reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Lender and its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting from Lender’s or any indemnitee’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Lender harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all excise, sales or other similar taxes (excluding taxes imposed on or
measured by the net income of Lender) that may be payable or determined to be
payable with respect to any of the Collateral or this Agreement; provided,
however, that (i) with respect to such liabilities imposed originally and
independently on Lender, Lender shall notify a Borrower of any such liabilities
within 180 days of the initial date Lender had actual knowledge of Lender’s
direct exposure to such liabilities, and (ii) with respect to all other such
liabilities not described in subsection (i), Lender shall notify Borrower of any
such liabilities within 180 days of the initial date Lender has actual knowledge
of its direct exposure to such liabilities.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Lender the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated basis, if applicable), including
balance sheet and related statements of income and cash flows, all certified on
behalf of Borrower by Borrower’s Chief Executive Officer, Chief Operating
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year end adjustments, (iii) they do not contain certain
non-cash items, and (iv) that they are subject to adjustment with respect to
revenue recognition for upfront and milestone payments.

 

17



--------------------------------------------------------------------------------

(b) as soon as practicable (and in any event within 45 days) after the end of
each of the first three calendar quarters of each year (I) unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated basis, if applicable), including balance sheet and
related statements of income and cash flows, certified on behalf of Borrower by
Borrower’s Chief Executive Officer, Chief Operating Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, (ii) that they are subject to normal
year end adjustments, (iii) they do not contain certain non-cash items, and
(iv) that they are subject to adjustment with respect to revenue recognition for
upfront and milestone payments; and (II) before an Initial Public Offering, the
most recent capitalization table for Borrower, including the weighted average
exercise price of employee stock options.

(c) (I) as soon as practicable and in any event within sixty (60) days after the
end of each fiscal year, preliminary financial statements as of the end of such
fiscal year (prepared on a consolidated basis, if applicable), including balance
sheet and related statements of income and cash flows, certified on behalf of
Borrower by Borrower’s Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, (ii) that they are subject to
normal year end adjustments, (iii) they do not contain certain non-cash items,
and (iv) that they are subject to adjustment with respect to revenue recognition
for upfront and milestone payments; (II) before an Initial Public Offering, as
soon as practicable and in any event within sixty (60) days after the end of
each fiscal year, the most recent capitalization table for Borrower, including
the weighted average exercise price of employee stock options; and (III) as soon
as practicable and in any event within one hundred eighty (180) days) after the
end of each fiscal year, audited financial statements as of the end of such year
(prepared on a consolidated basis, if applicable), including balance sheet and
related statements of income and cash flows, and setting forth in comparative
form the corresponding figures for the preceding fiscal year, certified by a
firm of independent certified public accountants selected by Borrower and
reasonably acceptable to Lender, accompanied by an audit report from such
accountants which is unqualified as to scope of audit;

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

 

18



--------------------------------------------------------------------------------

(e) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available generally to holders of its Preferred Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(f) Before an Initial Public Offering, at the same time and in the same manner
as it gives to its Board of Directors, copies of all notices, minutes, consents
and other materials that Borrower provides to its Board of Directors in
connection with meetings of the Board of Directors, and minutes of such
meetings, provided Borrower may exclude from such delivery any materials, the
disclosure of which would reasonably be expected to constitute or effect a
waiver of the attorney-client privilege;

(g) financial and business projections promptly following their approval by
Borrower’s Board of Directors, as well as budgets, operating plans; and

(h) other financial information reasonably requested by Lender.

Borrower shall not make any change in its fiscal years or fiscal quarters or,
without notice to Lender, any change in its accounting policies or reporting
practices. The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to jbourque @herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
jbourque@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

7.2 Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours (but in any event no more than once in any12-month period unless an Event
of Default has occurred and is continuing). In addition, any such representative
shall have the right to meet with management and officers of Borrower to discuss
such books of account and records. In addition, Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting Borrower.
Such consultations shall not unreasonably interfere with Borrower’s business
operations. The parties intend that the rights granted Lender shall constitute
“management rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii),
but that any advice, recommendations or participation by Lender with respect to
any business issues shall not be deemed to give Lender, nor be deemed an
exercise by Lender of, control over Borrower’s management or policies.

 

19



--------------------------------------------------------------------------------

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other necessary
documents to perfect or give to Lender a first priority Lien on the Collateral
(subject to Permitted Liens). Borrower shall from time to time procure any
instruments or documents as may be reasonably requested by Lender, and take all
further action that may be necessary or desirable, or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Lender’s name or in
the name of Lender as agent and attorney-in-fact for Borrower. Borrower shall in
its reasonable business judgment protect and defend Borrower’s title to the
Collateral and Lender’s Lien thereon against all Persons claiming any interest
adverse to Borrower or Lender other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness at any
time before the Maturity Date, except for the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion.

7.5 Encumbrances. Borrower shall at all times keep its property free and clear
from any Liens whatsoever (except for Permitted Liens), and shall give Lender
prompt written notice when the Borrower knows of any legal process affecting
such property, or any Liens thereon. Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its property from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property free and
clear from any Liens whatsoever (except for Permitted Liens), and shall give
Lender prompt written notice when the Borrower knows of any legal process
affecting such Subsidiary’s property. Borrower shall not enter into any
agreement with any Person other than Lender (other than in connection with
Permitted Liens and Permitted Transfers) that has the effect of restricting
Borrower from granting a Lien on its Intellectual Property to Lender.

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant repurchase plans or other
similar agreements, in an aggregate amount not to exceed $250,000, or
(ii) pursuant to Section 4 of the Third Amended and Restated Right of First
Refusal and Co-Sale Agreement dated as of June 1, 2009 provided that any such
repurchase is approved by the Borrower’s Board of Directors, in an aggregate
amount not to exceed $500,000, (b) declare or pay any cash dividend or

 

20



--------------------------------------------------------------------------------

make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower, or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party other than Permitted Investments.

7.8 Transfers. Except for Permitted Transfers, Permitted Investments and
Permitted Liens, Borrower shall not voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of their assets.

7.9 Mergers or Acquisitions. (a) Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of a Subsidiary into
another Subsidiary or into Borrower), (b) Borrower shall not acquire, or permit
any of its Subsidiaries to acquire, all or substantially all of the capital
stock or property of another Person other than Permitted Investments. Borrower
may dissolve any Subsidiary as long as the assets of that Subsidiary are
promptly distributed to such Subsidiary’s shareholder.

7.10 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns (or extensions) in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.

7.11 Corporate Changes.

(a) Neither Borrower nor any Subsidiary shall change its corporate name, legal
form or jurisdiction of formation without twenty (20) days’ prior written notice
to Lender.

(b) The Borrower shall not suffer a Change in Control.

(c) Neither Borrower nor any Subsidiary shall relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Lender; and (ii) such relocation shall be within the
continental United States.

(d) Neither Borrower nor any Subsidiary shall relocate any item of Collateral
(other than (v) Borrower Products, including compounds and raw materials used to
manufacture biopharmaceuticals or which are used for preclinical testing or
clinical trials, in the ordinary course of business, (w) Permitted Transfers,
(x) sales of Inventory in the ordinary course of business, (y) relocations of
Equipment having an aggregate value of up to $150,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has

 

21



--------------------------------------------------------------------------------

provided prompt written notice to Lender, (ii) such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, and the Collateral has a value in excess of $250,000, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.

7.12 Deposit Accounts. Neither Borrower nor any Subsidiary shall maintain any
Deposit Accounts constituting Collateral (other than payroll accounts or
accounts holding trust fund taxes), or accounts holding Investment Property
constituting Collateral, except with respect to which Lender has an Account
Control Agreement, if applicable.

7.13 Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary organized under the laws of any State within the United States
to execute and deliver to Lender a Joinder Agreement.

SECTION 8. RESERVED

8.1 Reserved.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement, the
Notes or any of the other Loan Documents on the due date, and in each case such
default continues for more than 3 business days after the due date thereof; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
under any of the Loan Documents, and (a) with respect to a default under any
such covenant under this Agreement (other than under Sections 6.1, 7.5, 7.6,
7.7, 7.8, 7.9 or 7.11) such default continues for more than ten (10) business
days after the earlier of the date on which (i) Lender has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default, or
(b) with respect to a default under any of Sections 6.1, 7.5, 7.6, 7.7, 7.8 or
7.9, (b) the occurrence of such default, or (c) with respect to a default under
any of Sections 7.9(a) and 7.11(b), the Lender has given notice of such default
to Borrower no later than 30 days after a Change of Control; or

9.3 Material Adverse Effect. An event has occurred that would reasonably be
expected to have a Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document,
the Warrant or any other agreement between Borrower and Lender and such default
continues for more than ten business (10) days after the earlier of (a) Lender
has given notice of such default to Borrower, or (b) Borrower has actual
knowledge of such default; or

 

22



--------------------------------------------------------------------------------

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect; or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay the Secured Obligations under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted for 3 consecutive business days, or terminate substantially all of its
employees; or (vii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in clauses
(i) through (vi); or (B) either (i) sixty (60) days shall have expired after the
commencement of an involuntary action against Borrower seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, without such
action being dismissed or all orders or proceedings thereunder affecting the
operations or the business of Borrower being stayed; or (ii) a stay of any such
order or proceedings shall thereafter be set aside and the action setting it
aside shall not be timely appealed; or (iii) Borrower shall file any answer
admitting or not contesting the material allegations of a petition filed against
Borrower in any such proceedings; or (iv) the court in which such proceedings
are pending shall enter a decree or order granting the relief sought in any such
proceedings; or (v) forty five (45) days shall have expired after the
appointment, without the consent or acquiescence of Borrower, of any trustee,
receiver or liquidator of Borrower or of all or any substantial part of the
properties of Borrower without such appointment being vacated; or

9.7 Attachments; Judgments. Any portion of Borrower’s assets having a value in
excess of $350,000 is attached or seized, or a levy is filed against any such
assets, or a judgment or judgments (not covered by insurance as to which an
insurer not affiliated with Borrower has acknowledged coverage) is/are entered
for the payment of money, individually or in the aggregate, of at least
$350,000, and remains unstayed, unbonded and unsatisfied for more than 30 days,
or Borrower is enjoined or in any way prevented by court order from conducting
any material part of its business; or

9.8 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $175,000.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of

 

23



--------------------------------------------------------------------------------

the type described in Section 9.6, the Notes and all of the Secured Obligations
shall automatically be accelerated and made due and payable, in each case
without any further notice or act), and (ii) Lender may notify any of Borrower’s
account debtors to make payment directly to Lender, compromise the amount of any
such account on Borrower’s behalf and endorse Lender’s name without recourse on
any such payment for deposit directly to Lender’s account. Lender may exercise
all rights and remedies with respect to the Collateral under the Loan Documents
or otherwise available to it under the UCC and other applicable law, including
the right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Lender’s rights and remedies
shall be cumulative and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations, to any creditor holding a junior Lien on the Collateral, or to
Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 The Lender agrees not to issue a notice of exclusive control or any other
instruction under any Account Control Agreement unless an Event of Default has
occurred and is continuing.

10.4 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

10.5 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of

 

24



--------------------------------------------------------------------------------

law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) (a “Notification”) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

(a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Janice Bourque

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

With a copy to:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

31 St. James Ave., Suite 790

Boston, MA 02116

Attention: Janice Bourque

Facsimile: 617-                    

Telephone: 617-314-9992

(b) If to Borrower:

CONCERT PHARMACEUTICALS, INC.

99 Hayden Ave., Suite 500

Lexington, MA 02421

Attention: Nancy Stuart

Chief Operating Officer

Facsimile:

Telephone:

 

25



--------------------------------------------------------------------------------

With a copy (that shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP.

60 State Street

Boston, MA 02446

Attention: David E. Redlick

Facsimile: 617-526-5000

Telephone: 617-526-6000

or to such other address as each party may designate for itself by like notice.
Any notification delivered to a party to this Agreement in accordance with this
Section shall be valid notwithstanding any failure to deliver a copy thereof to
a Person not party to this Agreement.

11.3 Entire Agreement; Amendments. This Agreement, the Notes, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated October 12, 2011). None of the terms of this Agreement,
the Notes or any of the other Loan Documents may be amended except by an
instrument executed by each of the parties hereto.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and Section 6.3 and any provisions
that, by their express terms are to survive the expiration or other termination
of this Agreement shall survive such expiration or termination.

 

26



--------------------------------------------------------------------------------

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Notes or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents to an Assignee (defined in Section 11.13) without prior
notice to Borrower or Borrower’s consent, and all of such rights shall inure to
the benefit of Lender’s successors and assigns.

11.8 Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the Commonwealth of Massachusetts,
and shall have been accepted by Lender in the Commonwealth of Massachusetts.
Payment to Lender by Borrower of the Secured Obligations is due in the
Commonwealth of Massachusetts. This Agreement, the Notes and the other Loan
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Massachusetts, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court located in the Commonwealth of
Massachusetts. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to exclusive personal jurisdiction
in Suffolk County, Commonwealth of Massachusetts; (b) waives any objection as to
jurisdiction or venue in the Business Litigation Session of the Suffolk Superior
Court, Suffolk County, Commonwealth of Massachusetts; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement, the Notes or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM,

 

27



--------------------------------------------------------------------------------

COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR ITS ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship between Borrower and Lender; and any
Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

11.11 Professional Fees. Borrower promises to pay Lender’s fees and expenses
necessary to finalize the loan documentation, including but not limited to
reasonable attorneys fees, UCC searches, filing costs, and other reasonable
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other reasonable professionals’ fees and expenses
incurred by Lender after the Closing Date in connection with or related to:
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.12 Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by Borrower are confidential or proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential, proprietary or secret by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential,
proprietary or secret (the “Confidential Information”). Accordingly, Lender
agrees that any Confidential Information it may obtain in the course of
acquiring, administering, perfecting or enforcing Lender’s security interest in
the Collateral or otherwise shall not be disclosed to any other person or entity
in any manner whatsoever, in whole or in part, without the prior written consent
of Borrower, except that Lender may disclose any such information: (a) to its
own directors, officers, employees, accountants, counsel and other professional
advisors and to its controlled affiliates if Lender in its sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public without any disclosure by
Lender or breach of this Section 11.12; (c) if required or appropriate in any
report, statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Lender; (d) if required or appropriate in

 

28



--------------------------------------------------------------------------------

response to any summons or subpoena or in connection with any litigation, to the
extent permitted or deemed advisable by Lender’s counsel; (e) to comply with any
legal requirement or law applicable to Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Lender’s sale, lease, or other disposition of Collateral
during the continuation of an Event of Default; (g) to any participant or
assignee of Lender or any prospective participant or assignee; provided, that
such participant or assignee or prospective participant or assignee agrees in
writing to be bound by this Section prior to disclosure; or (h) otherwise with
the prior written consent of Borrower; provided, that any disclosure made in
violation of this Agreement shall not affect the obligations of Borrower or any
of its affiliates or any guarantor under this Agreement or the other Loan
Documents.

11.13 Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents (an “Assignment”) to any person or entity provided that
(a) no such Assignment shall be made to a competitor of the Borrower, and
(b) Lender will not make any Assignment to a Person organized or resident
outside the United States without Borrower’s consent which shall not be
unreasonably withheld (such assignee, an “Assignee” or “assignee”). After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Lender shall
relieve Borrower of any of its obligations hereunder. No such Assignment shall
release the Lender from its obligations to fund the Term Advance subject to the
terms and conditions contained in Section 2.1 hereof. Lender agrees that in the
event of any transfer by it of the Note(s), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

 

29



--------------------------------------------------------------------------------

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

11.17 Publicity. Subject to applicable law, Lender may use Borrower’s name and
logo, and include a brief description of the relationship between Borrower and
Lender, in Lender’s marketing materials, provided that the Borrower shall have
the right to review such use prior to publication.

(SIGNATURES TO FOLLOW)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER: CONCERT PHARMACEUTICALS, INC. Signature:   /s/ Roger D. Tung  

 

Print Name:   Roger D. Tung Title:   Chief Executive Officer

Accepted in Boston, Massachussets:

 

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

       BORROWER:        CONCERT PHARMACEUTICALS, INC.        Signature:  

 

       Print Name:  

 

       Title:  

 

Accepted in Boston, Massachussets:      

 

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:   /s/ K. Nicholas Martitsch
 

 

Name:  

K. Nicholas Martitsch

Its:  

Associate General Counsel

 

31



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A:    Advance Request    Attachment to Advance Request Exhibit B-1:   
Term Note Exhibit C:    Name, Locations, and Other Information for Borrower
Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses Exhibit E:
   Borrower’s Deposit Accounts and Investment Accounts Exhibit F:    Compliance
Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Schedule 1    Subsidiaries Schedule 1A    Existing
Permitted Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C
   Existing Permitted Liens Schedule 5.3    Consents, Etc. Schedule 5.5   
Actions Before Governmental Authorities Schedule 5.8    Tax Matters Schedule 5.9
   Intellectual Property Claims Schedule 5.10    Intellectual Property Schedule
5.11    Borrower Products Schedule 5.14    Capitalization

 

1



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Date:                                         , 201  

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn: Janice Bourque

CONCERT PHARMACEUTICALS, INC. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of         
Dollars ($        ) on                     ,              (the “Advance Date”)
pursuant to the Loan and Security Agreement between Borrower and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)    Issue a check payable to Borrower   

 

      or       (b)    Wire Funds to Borrower’s account   

 

      Bank:   

 

      Address:   

 

        

 

      ABA Number:   

 

      Account Number:   

 

      Account Name:   

 

  

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no Material Adverse Effect has
occurred and is continuing; (ii) No Material Adverse Effect has occurred and is
continuing; (iii) that the representations and warranties set forth in the
Agreement are true and correct in all material respects on and as of the Advance
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date;
(iv) that Borrower is in compliance in all material respects with all the terms
and provisions set forth in each Loan Document on its part to be observed or
performed; and (v) that as of the Advance Date, no fact or condition exists that
constitutes (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents. Borrower understands
and acknowledges that Lender has the right to review the financial information
supporting this representation and, based upon such review in its sole
discretion, Lender may decline to fund the requested Advance if such
representation is not true and correct in all material respects.

 

2



--------------------------------------------------------------------------------

Borrower hereby represents that the information described in Exhibit C to the
Loan Agreement have not changed since the date of the Agreement or, if the
Attachment to this Advance Request is completed, are as set forth in the
Attachment to this Advance Request.

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of                     , 201  .

 

BORROWER: CONCERT PHARMACEUTICALS, INC. SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 

 

3



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    CONCERT PHARMACEUTICALS, INC. Type of organization:    Corporation
State of organization:    Delaware Organization file number:    4141420

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current owned and leased locations are as
follows:

 

4



--------------------------------------------------------------------------------

EXHIBIT B-1

SECURED TERM PROMISSORY NOTE

 

$            Advance Date:                     , 201      Maturity Date: July 1,
2015

FOR VALUE RECEIVED, CONCERT PHARMACEUTICALS, INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of Hercules Technology Growth
Capital, Inc. or the holder of this Note (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Term Promissory Note (this “Promissory Note”) may specify from time
to time in writing, in lawful money of the United States of America, the
principal amount of          ($        ) or such other principal amount as
Lender has advanced to Borrower, together with interest at a floating rate equal
to the greater of (a) 8.50% per annum and (b) 8.50% plus the United States Prime
Rate as reported in The Wall Street Journal minus 5.25%, not in any case to
exceed 11.0% per annum, based upon a year consisting of 360 days, with interest
computed daily based on the actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated December
    , 2011, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the Commonwealth
of Massachusetts. This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

BORROWER:     CONCERT PHARMACEUTICALS, INC.     By:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:    CONCERT PHARMACEUTICALS, INC. Type of organization:    Corporation
State of organization:    Delaware Organization file number:    4141420

2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name: Concert Pharmaceuticals, Inc.

Used during dates of: Five (5) years prior to the Closing

Type of Organization: Corporation

State of organization: Delaware

Organization file Number: 4141420

Borrower’s fiscal year ends on: December 31

Borrower’s federal employer tax identification number is: 20-4839882

3. Borrower represents and warrants to Lender that its chief executive office is
located at 99 Hayden Avenue, Suite 400 & 500, Lexington, MA 02421.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

See attached.



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 1    4-Hydroxybutyric Acid
Analogs         

United States of America

   61/442451    February 14, 2011   

United States of America

   61/484296    May 10, 2011   

Canada

   2740247    May 13, 2011   

Australia

   2011200745    February 22, 2011   

Canada

   2732479    February 23, 2011   

Australia

   2011202741    June 8, 2011 2    4-Hydroxybutyric Acid Analogs         

Patent Cooperation Treaty

   PCT/US2010/031981    April 22, 2010   

Australia

  

2010239244

   October 23, 2011   

European Patent Convention

   10716196    October 23, 2011   

United States of America

  

13/265609

   October 23, 2011   

Canada

   NEW APPLICATION    October 23, 2011   

India

  

8456/DELNP/2011

   October 23, 2011 3    Alpha 1A-adrenoceptor antagonists         

United States of America

   12/072,501    February 26, 2008   

United States of America

   12/550864    February 26, 2008   

United States of America

   13/189080    July 22, 2011   

Patent Cooperation Treaty

   PCT/US2008/002513    February 26, 2008   

European Patent Convention

   8726096.4    February 26, 2008 4    Analogues of cilostazol         

United States of America

   12/150107    April 24, 2008   

United States of America

   12/644758    December 22, 2009   

Patent Cooperation Treaty

   PCT/US2008/005301    April 24, 2008   

European Patent Convention

   8743256.3    April 24, 2008 5    Carbamoylpyridone derivatives         

United States of America

   61/481977    May 3, 2011 6    Derivatives of dimethylcurcumin         

United States of America

   13/049481    March 16, 2011   

Patent Cooperation Treaty

   PCT/US2011/028631    March 16, 2011 7    Deuterated
2-amino-3-hydroxypropanoic acid derivatives         

United States of America

   13/119318    March 16, 2011   

Patent Cooperation Treaty

   PCT/US2009/057001    September 15, 2009   

European Patent Convention

   9792561.4    September 15, 2009 8    Deuterated Benzo[D][1,3]-dioxol
derivatives         

United States of America

   12/688466    January 15, 2010

 

Page 1 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 9    Deuterated CFTR
potentiators         

United States of America

   61/487497    May 18, 2011 10    Deuterated fingolimod         

United States of America

   12/290645    October 31, 2008   

Patent Cooperation Treaty

   PCT/US2008/012390    October 31, 2008   

European Patent Convention

   8847117.2    October 31, 2008   

Hong Kong

   11101551.6      

Japan

   2010-532064    October 31, 2008   

United States of America

   13/311171    05-Dec-2011 11    Deuterated isoindoline-1,3-dione derivatives
as PDE4 and TNF-alpha inhibitors         

Patent Cooperation Treaty

   PCT/US2010/038577    June 15, 2010   

Australia

   instructions to file sent    December 6, 2011   

Brazil

   instructions to file sent    December 6, 2011   

Canada

   instructions to file sent    December 6, 2011   

China (People’s Republic)

   201010620532.7    December 22, 2010   

Eurasian Patent Organization

   instructions to file sent    December 6, 2011   

European Patent Convention

   instructions to file sent    December 6, 2011   

India

   instructions to file sent    December 6, 2011   

Japan

   instructions to file sent    December 6, 2011   

Korea, Republic of

   10-2010-0132933    December 22, 2010 12    Substituted isoindoline-1,3-dione
derivatives         

United States of America

   12/816295    June 15, 2010   

Korea, Republic of

   10-2010-0132933    December 22, 2010   

China (People’s Republic)

   2.01011E+11    December 22, 2010 13    Deuterated pyridinones         

United States of America

   13/132784    December 3, 2009   

Patent Cooperation Treaty

   PCT/US2009/066606    December 3, 2009 14    Fluorinated diaryl urea
derivatives         

United States of America

   13/320646    15-Nov-2011   

Patent Cooperation Treaty

   PCT/US2010/035655    May 20, 2010 15    Fluorouracil derivatives         

Patent Cooperation Treaty

   PCT/US2011/026436    February 28, 2011 16    Method of utilizing recycled
deuterium oxide in the synthesis of deuterated compounds         

Patent Cooperation Treaty

   PCT/US2011/050134    September 1, 2011

 

Page 2 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 17    Niacin prodrugs and
deuterated versions thereof         

United States of America

   12/948484    November 17, 2010   

Patent Cooperation Treaty

   PCT/US2010/057051    November 17, 2010 18    Novel benzo[D][1,3]-dioxol
derivatives         

Patent Cooperation Treaty

   PCT/US2006/029599    July 28, 2006   

Australia

   2006275595    July 28, 2006   

Brazil

   PI0615973-7    July 28, 2006   

Canada

   2616383    July 28, 2006   

China (People’s Republic)

   2.0068E+11    July 28, 2006   

Eurasian Patent Organization

   200800490    July 28, 2006   

European Patent Convention

   6813250.5    July 28, 2006   

Hong Kong

   8111437    July 28, 2006   

India

   607/DELNP/2008    July 28, 2006   

Japan

   2008-524227    July 28, 2006   

Korea, Republic of

   10-2008-7004867    July 28, 2006   

Mexico

   MX/a/2008/001193    July 28, 2006   

Philippines

   1-2008-500121    July 28, 2006   

South Africa

   2008/00785    July 28, 2006   

United States of America

   11/704554    February 8, 2007 19    Novel tetrahydro-1H-pyrido[4,3-B]indoles
        

United States of America

   12/625059    November 24, 2009   

Patent Cooperation Treaty

   PCT/US2009/065872    November 25, 2009 20    Oxazolidinone derivatives and
methods of use         

United States of America

   12/214260    June 17, 2008   

Patent Cooperation Treaty

   PCT/US2007/022516    October 23, 2007   

Hong Kong

   10102539.2    October 23, 2007   

Japan

   2009-533406    October 23, 2007 21    Polymorphs of
(S)-1-(4,4,6,6,6-pentadeutero-5-hydroxyhexyl)-3-7-dimethyl-1H-purine-2,6(3H,7H)-dione
        

Patent Cooperation Treaty

   PCT/US2011/050229    September 1, 2011 22    Process for preparing an
enantiomerically enriched, deuterated secondary alcohol from a corresponding
ketone without reducing deuterium incorporation         

Patent Cooperation Treaty

   PCT/US2011/050138    September 1, 2011

 

Page 3 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 23    Process for preparing an
enantiomerically enriched, deuterated secondary alcohol from a corresponding
ketone without reducing deuterium incorporation         

Patent Cooperation Treaty

   PCT/US2011/050139    September 1, 2011 24    Prostacyclin analogs         

Patent Cooperation Treaty

   PCT/US2009/003801    June 26, 2009   

United States of America

   13/001543    March 31, 2011 25    Prostacyclin analogs         

Patent Cooperation Treaty

   PCT/US2007/026264    December 21, 2007   

United States of America

   12/520493    December 21, 2007   

United States of America

   12/489425    June 22, 2009   

Japan

   2009-542961    December 21, 2007   

Australia

   2007338701    December 21, 2007   

Brazil

   PI0719463-3    December 21, 2007   

Canada

   2672904    December 21, 2007   

China (People’s Republic)

   2.0078E+11    December 21, 2007   

Eurasian Patent Organization

   200900862    December 21, 2007   

European Patent Convention

   7863238.7    December 21, 2007   

India

   4730/DELNP/2009    December 21, 2007   

Korea, Republic of

   10-2009-7015336    December 21, 2007   

Mexico

   MX/a/2009/006692    December 21, 2007   

South Africa

   2009/04722    December 21, 2007 26    Prostacyclin analogs         

Patent Cooperation Treaty

   PCT/US2010/040891    July 2, 2010 27    Pyrazinoisoquinoline compounds      
  

United States of America

   61/449312    March 4, 2011 28    Pyrazinoisoquinoline compounds         

United States of America

   61/210279    March 17, 2009   

United States of America

   13/256787    September 15, 2011   

Patent Cooperation Treaty

   PCT/US2010/027476    March 16, 2010   

African Union Territories (OAPI)

   NEW APPLICATION    September 15, 2011   

Brazil

   NEW APPLICATION    September 19, 2011   

European Patent Convention

   10709147.2    October 14, 2011   

India

   7022/DELNP/2011    September 14, 2011   

African Regional Industrial Property Organization

  

AP/P/2011/005932

   29    Pyridineamine derivatives         

United States of America

   13/120455    August 26, 2011   

Patent Cooperation Treaty

   PCT/US2009/058212    September 24, 2009

 

Page 4 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 30    Pyridineamine derivatives
        

Patent Cooperation Treaty

   PCT/US2008/011417    October 2, 2008   

Hong Kong

   11100851.5    October 2, 2008   

Japan

   2010-527991    October 2, 2008 31    Substituted derivatives of bicyclic
[4.3.0] heteroaryl compounds         

Patent Cooperation Treaty

   PCT/US2010/047557    September 1, 2010 32    Substituted dioxopiperidinyl
phthalimide derivatives         

Patent Cooperation Treaty

   PCT/US11/064409    December 12, 2011 33    Substituted dioxopiperidinyl
phthalimide derivatives         

Patent Cooperation Treaty

   PCT/US11/064238    December 9, 2011 34    Substituted diphenylpyrazine
derivatives         

Patent Cooperation Treaty

   PCT/US2010/044704    August 6, 2010 35    Substituted oxazolidinone
derivatives         

United States of America

   12/228662    August 14, 2008   

United States of America

   13/189003    July 22, 2011   

Patent Cooperation Treaty

   PCT/US2008/009704    August 14, 2008   

China (People’s Republic)

   200880107169.X    August 14, 2008   

European Patent Convention

   8795304.8    August 14, 2008   

Japan

   2010-521032    August 14, 2008 36    Substituted xanthine derivatives      
  

United States of America

   12/380579    February 27, 2009   

Patent Cooperation Treaty

   PCT/US2009/001305    February 27, 2009   

Patent Cooperation Treaty

   PCT/US2009/001294    February 27, 2009   

Argentina

   P090103281    August 26, 2009   

Australia

   2009217680    February 27, 2009   

Brazil

   PI0908107-0    February 27, 2009   

Canada

   2716788    February 27, 2009   

China (People’s Republic)

      February 27, 2009   

Eurasian Patent Organization

   201001391    February 27, 2009   

European Patent Convention

   9715566.7    February 27, 2009   

Hong Kong

   11104595.8    May 9, 2011   

India

   6533/DELNP/2010    February 27, 2009   

Japan

   2010-548745    February 27, 2009   

Korea, Republic of

   10-2010-7021407    February 27, 2009   

Mexico

   MX/a/2010/009300    February 27, 2009   

Pakistan

   787/2009    August 25, 2009   

South Africa

   2010/06104    February 27, 2009   

Taiwan

   98128631    August 26, 2009   

Venezuela

   2009-001574    August 25, 2009

 

Page 5 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 37    Pharmaceutically
acceptable salt of a substituted oxo(or hydroxy)hexyl-1H-purine-2,6(3H,7H)-dione
compound         

Pakistan

   390/2010    August 25, 2009 38    Substituted xanthine derivatives         

United States of America

   12/874049    September 1, 2010   

Patent Cooperation Treaty

   PCT/US2010/047574    September 1, 2010 39    Substituted xanthine derivatives
        

United States of America

   12/873991    September 1, 2010   

United States of America

   12/874783    September 2, 2010   

Patent Cooperation Treaty

   PCT/US2010/047708    September 2, 2010 40    Substituted xanthine derivatives
        

Hong Kong

   11104593    May 9, 2011   

Philippines

   1-2010-501961    February 27, 2009   

Japan

   2010-548747    February 27, 2009   

European Patent Convention

   9714926.4    February 27, 2009 41    Substituted xanthine derivatives      
  

United States of America

   61/509343    July 19, 2011 42    Synthesis of deuterated catechols and
benzo[D][1,3] dioxoles and derivatives thereof         

Patent Cooperation Treaty

   PCT/US2008/010643    September 12, 2008   

Australia

   2008299921    September 12, 2008   

Canada

   2698808    September 12, 2008   

China (People’s Republic)

   2.0088E+11    September 12, 2008   

European Patent Convention

   8830527.1    September 12, 2008   

Hong Kong

   10112245.6    December 30, 2010   

India

   2015/DELNP/2010    September 12, 2008   

Japan

   2010-524866    September 12, 2008   

Mexico

   MX/a/2010/002692    September 12, 2008   

United States of America

   12/283621    September 12, 2008 43    Synthesis of deuterated morpholine
derivatives         

United States of America

   12/456507    June 17, 2009   

Patent Cooperation Treaty

   PCT/US2009/003628    June 17, 2009

 

Page 6 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 44    Substituted
dioxopiperidinyl phthalimide derivatives         

United States of America

   13/107873    May 13, 2011   

Patent Cooperation Treaty

   PCT/US2011/045629    July 27, 2011   

Patent Cooperation Treaty

   PCT/US2009/006105    November 13, 2009   

Australia

   2009314568    May 17, 2011   

Brazil

   PI0915267-9    May 12, 2011   

Canada

   2743902    May 13, 2011   

China (People’s Republic)

   2.0098E+11    November 13, 2009   

Eurasian Patent Organization

   201100750    June 10, 2011   

European Patent Convention

   9826438.5    June 9, 2011   

India

   1038/MUMNP/2011    May 23, 2011   

Japan

   2011-536328    May 13, 2011   

Korea, Republic of

   10-2011-7013575    June 14, 2011   

Mexico

   MX/a/2011/005112    May 13, 2011   

Philippines

   1-2011-500901    November 13, 2009   

South Africa

   2011/04361    June 10, 2011 45    Azapeptide derivatives         

Patent Cooperation Treaty

   PCT/US2008/007331    June 12, 2008   

European Patent Convention

   08252023.0    June 12, 2008   

Argentina

   P080102501    June 12, 2008   

Pakistan

   6842008    June 12, 2008   

Taiwan

   97122018    June 12, 2008   

Venezuela

   2008001156    June 12, 2008   

Hong Kong

   09105433.5    June 17, 2009   

European Patent Convention

   09075359.1    June 12, 2008   

Australia

   2008267048    June 12, 2008   

Brazil

   PI08139113    June 12, 2008   

Canada

   2692028    June 12, 2008   

China (People’s Republic)

   200880021601.3    June 12, 2008   

Colombia

   09141805    June 12, 2008   

India

   8182DELNP2009    June 12, 2008   

Japan

   2010512186    June 12, 2008   

Mexico

   MXa2009013565    June 12, 2008   

South Africa

   200909079    June 12, 2008   

Korea, Republic of

   1020107000675    June 12, 2008   

Switzerland

   08252023.0    June 12, 2008   

Germany

   08252023.0    June 12, 2008   

Spain

   08252023.0    June 12, 2008   

France

   08252023.0    June 12, 2008   

United Kingdom

   08252023.0    June 12, 2008   

Italy

   08252023.0    June 12, 2008   

Hong Kong

   10104316.7    April 30, 2010   

United States of America

   12/755,184    April 6, 2010   

European Patent Convention

   11155667.6    June 12, 2008   

Hong Kong

   11109198.8    August 31, 2011   

China (People’s Republic)

  

2.0111E+11

   June 12, 2008   

Brazil

   (divisional) instructions to file sent   

 

Page 7 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 46    4-oxoquinoline derivatives
        

United States of America

   12/283,620    September 12, 2008   

Patent Cooperation Treaty

   PCT/US2008/010662    September 12, 2008   

Australia

   2008299931    September 12, 2008   

Canada

   2698825    September 12, 2008   

European Patent Convention

   08830735.0    September 12, 2008   

India

   2377DELNP2010    September 12, 2008   

Mexico

   MXA2010002679    September 12, 2008   

United States of America

   13/153,952    June 6, 2011 47    Deuterated darunavir         

Patent Cooperation Treaty

   PCT/US2008/012079    October 24, 2008   

United States of America

   12/387,327    April 28, 2009   

Australia

   2008317375    October 24, 2008   

Canada

   2703591    October 24, 2008   

European Patent Convention

   08843302.4    October 24, 2008 48    Peptides for the treatment of HCV
infections         

Patent Cooperation Treaty

   PCT/US2008/012949    November 20, 2008   

European Patent Convention

   08851195.1    November 20, 2008   

Japan

   2010534960    November 20, 2008   

Hong Kong

   11101960.1    February 28, 2011 49    Endothelin receptor antagonists      
  

United States of America

   12/008,698    January 11, 2008   

Patent Cooperation Treaty

   PCT/US2008/000384    January 11, 2008   

United States of America

   12/460,575    July 20, 2009 50    Selective endothelin type-A antagonists   
     

Patent Cooperation Treaty

   PCT/US2008/001358    February 1, 2008   

European Patent Convention

   8713376.5    February 1, 2008 51    Deuterated piperazine derivatives as
anti-anginal compounds         

United States of America

   12/075,107    March 7, 2008   

Patent Cooperation Treaty

   PCT/US2008/003183    March 7, 2008   

European Patent Convention

   08726679.7    March 7, 2008   

Japan

   2009552765    March 7, 2008   

Belgium

   08726679.7    March 7, 2008   

France

   08726679.7    March 7, 2008   

Germany

   08726679.7    March 7, 2008   

United Kingdom

   08726679.7    March 7, 2008   

Italy

   08726679.7    March 7, 2008   

Spain

   08726679.7    March 7, 2008   

Switzerland

   08726679.7    March 7, 2008

 

Page 8 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 52    Tricyclic
benzo[5,6]cyclonepta[1, 2- B]pyridine derivatives and uses thereof         

Patent Cooperation Treaty

   PCT/US2009/002372    April 16, 2009   

United States of America

   12/937,933    April 16, 2009 53    Piperazine derivatives         

United States of America

   12/386,492    April 17, 2009   

Patent Cooperation Treaty

   PCT/US2009/002424    April 17, 2009   

United States of America

   12/603,380    October 21, 2009 54    Xanthenone-4-acetic acid derivatives   
     

Patent Cooperation Treaty

   PCT/US2009/060996    October 16, 2009   

United States of America

   13/124,626    October 16, 2009 55    Hydroxyethlamino sulfonamide derivatives
        

Patent Cooperation Treaty

   PCT/US2009/005773    October 23, 2009   

United States of America

   13/125,464    October 23, 2009   

European Patent Convention

   09822333.2    October 23, 2009 56    Hydroxyethylamino sulfonamide
derivatives         

United States of America

   12/771,551    April 30, 2010   

Patent Cooperation Treaty

   PCT/US2010/033206    April 30, 2010 57    Deuterium modified benzimidazoles
        

Patent Cooperation Treaty

   PCT/US2010/034962    May 14, 2010   

United States of America

   13/320,653    November 15, 2011 58    Peptides for the treatment of HCV
infections         

Patent Cooperation Treaty

   PCT/US2010/036682    May 28, 2010   

United States of America

   13/321,785    November 21, 2011 59    Aminoquinoline derivatives         

Patent Cooperation Treaty

   PCT/US2011/021715    January 19, 2011 60    Tetrahydroisoquinoline
derivatives         

United States of America

   12/338,754    December 18, 2008   

Patent Cooperation Treaty

   PCT/US2008/087477    December 18, 2008   

European Patent Convention

   08862459.8    December 18, 2008 61    Inhibitors of cholesterol ester
transfer protein         

United States of America

   12/049,074    March 14, 2008   

Patent Cooperation Treaty

   PCT/US2008/003449    March 14, 2008   

Canada

   2681628    March 14, 2008   

European Patent Convention

   08742105.3    March 14, 2008   

Hong Kong

   10105723.1    June 9, 2010

 

Page 9 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 62    Synthetic triterpenoid
derivatives         

Patent Cooperation Treaty

   PCT/US2011/049163    August 25, 2011 63    Atazanavir metabolite derivatives
        

United States of America

   61/495,877    June 10, 2011 64    Atazanavir metabolite derivatives         

United States of America

   61/495,870    June 10, 2011 65    Deuterated 18-methoxycoronadidine         

United States of America

   61/505,361    July 7, 2011 66    Substituted diphenylpyrazine derivatives   
     

Patent Cooperation Treaty

   PCT/US2010/044704    August 6, 2010 67    Niacin prodrugs and deuterated
versions thereof         

United States of America

   12/948,484    November 17, 2010   

Patent Cooperation Treaty

   PCT/US2010/057051    November 17, 2010 68    Pharmaceutical calcimimetics   
     

United States of America

   12/975,464    December 22, 2010   

Canada

   2701638    April 1, 2008   

Patent Cooperation Treaty

   PCT/US2008/059023    April 1, 2008 69    1,2-benzisoxazol-3-yl compounds   
     

United States of America

   12/102,164    April 14, 2008   

Patent Cooperation Treaty

   PCT/US2008/060210    April 14, 2008 70    Naphthyl(ethyl)acetamides         

United States of America

   12/112,722    April 30, 2008   

Canada

   2685924    April 30, 2008   

European Patent Convention

   08769252.1    April 30, 2008   

Japan

   2009-551067    April 30, 2008   

Patent Cooperation Treaty

   PCT/US2008/062039    April 30, 2008 71    Morphinan compounds         

United States of America

   12/112,936    April 30, 2008   

United States of America

   13/118,912    May 31, 2011   

United States of America

   13/118,935    May 31, 2011   

Australia

   2008247818    April 30, 2008   

Australia

   (divisional) instructions to file sent      

Brazil

   PI0811478-1    April 30, 2008   

Canada

   2685723    April 30, 2008

 

Page 10 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date   

China (People’s Republic)

   200880017768.2    April 30, 2008   

European Patent Convention

   08747238.7    April 30, 2008   

European Patent Convention

   11000763.0    April 30, 2008   

European Patent Convention

   11000764.8    April 30, 2008   

Hong Kong

   1010707.6    August 9, 2010   

Hong Kong

   11109618.0    September 12, 2011   

Hong Kong

   11109620.6    September 12, 2011   

India

   7533/DELNP/2009    April 30, 2008   

Japan

   2010-506617    April 30, 2008   

Mexico

   2009/011958    April 30, 2008   

Mexico

   MX/a/2011/010560    October 6, 2011   

Patent Cooperation Treaty

   PCT/US2008/062089    April 30, 2008 72    N-phenyl-2-pyrimidineamine
derivatives         

United States of America

   12/539,091    August 11, 2009   

Patent Cooperation Treaty

   PCT/US2009/053384    August 11, 2009 73    Deuterated etravirine         

United States of America

   12/288,186    October 17, 2008   

European Patent Convention

   08839230.3    October 17, 2008   

Hong Kong

   11101126.2    October 17, 2008   

Patent Cooperation Treaty

   PCT/US2008/011856    October 17, 2008 74    Deuterated morpholinyl compounds
        

United States of America

   12/106,127    April 18, 2008   

Australia

   2008242703    April 18, 2008   

Brazil

   P10810362-3    April 18, 2008   

Canada

   2686545    April 18, 2008   

China (People’s Republic)

   200880012551.2    April 18, 2008   

European Patent Convention

   08746315.4    April 18, 2008   

India

   7500/DELNP/2009    April 18, 2008   

Japan

   2010-504289    April 18, 2008   

Japan

   2011-18410    January 31, 2011   

South Korea

   10-2009-7024119    April 18, 2008   

South Korea

   10-2010-7020029    September 8, 2010   

Patent Cooperation Treaty

   PCT/US2008/060877    April 18, 2008 75    Deuterated 2-propylpentanoic acid
compounds         

European Patent Convention

   09744570.4    October 28, 2009   

United States of America

   13/126,384    April 27, 2011   

Patent Cooperation Treaty

   PCT/US2009/062397    October 28, 2009 76    Novel pyrimidinecarboxamide
derivatives         

United States of America

   12/169,367    July 8, 2008   

United States of America

   12/712,399    February 25, 2010   

Canada

   2702317    July 8, 2008   

Patent Cooperation Treaty

   PCT/US2008/069425    July 8, 2008

 

Page 11 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 77    Deuterated tizanidine   
     

United States of America

   12/993,530    February 10, 2011   

Patent Cooperation Treaty

   PCT/US2009/045245    May 27, 2009 78    Analogs of d-dextromethorphan      
  

Australia

   2009293123    September 18, 2009   

Brazil

   PI0918760-0    September 18, 2009   

Canada

   2737811    September 18, 2009   

China

   200980142670.4    September 18, 2009   

Eurasia

   201170473    September 18, 2009   

European Patent Convention

   09792714.9    September 18, 2009   

European Patent Convention

   11188848.3    September 18, 2009   

Hong Kong

   N/A    September 18, 2009   

India

   2116/DELNP/2011    September 18, 2009   

India

   (divisional) instructions to file sent      

Japan

   2011-527994    September 18, 2009   

South Korea

   10-2011-7008130    September 18, 2009   

South Korea

   10-2011-7027474    November 18, 2011   

Mexico

   N/MX/a/2011/002994    September 18, 2009   

Philipines

   1-2011-500574    September 18, 2009   

United States of America

   13/119,905    July 1, 2011   

Patent Cooperation Treaty

   PCT/US2009/057476    September 18, 2009   

South Africa

   2011/02113    September 18, 2009 79    Morphinan compounds         

United States of America

   13/155,827    June 8, 2011 80    Combination of morphinan compounds and
antidepressant for the treatment of pseudobulbar affect, neurological diseases,
intractable and chronic pain and brain injury         

European Patent Convention

   09744582.9    October 30, 2009   

European Patent Convention

   11180603.0    October 30, 2009   

United States of America

   13/126,397    April 27, 2011   

Patent Cooperation Treaty

   PCT/US2009/062783    October 30, 2009 81    Methods for the treatment of
neurological diseases and conditions         

European Patent Convention

   09744581.1    October 30, 2009   

European Patent Convention

   11180608.9    October 30, 2009   

United States of America

   13/126,447    April 27, 2011   

Patent Cooperation Treaty

   PCT/US2009/062779    October 30, 2009

 

Page 12 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 82    Substituted azaindoles   
     

Patent Cooperation Treaty

   PCT/US2010/056447    November 12, 2010 83    Pyrimidine derivatives         

Patent Cooperation Treaty

   PCT/US2011/025472    February 18, 2011 84    Deuterated tetrahydronaphthalene
derivatives         

United States of America

   13/038,533    March 2, 2011   

Patent Cooperation Treaty

   PCT/US2011/026787    March 2, 2011 85    Tetrahydronaphthalene derivatives   
     

United States of America

   13/227,047    September 7, 2011 86    Novel pyrimidinecarboxamide derivatives
        

Patent Cooperation Treaty

   PCT/US2011/043872    July 13, 2011 87    Substituted azaindoles         

United States of America

   13/230,970    September 13, 2011   

Patent Cooperation Treaty

   PCT/US2011/051297    September 13, 2011 88    Substituted tetracyclines      
  

Patent Cooperation Treaty

   PCT/US2011/060310    November 11, 2011 89    Deuterated chlophedianol      
  

United States of America

   61/436,634    January 27, 2011 90    2-amino-naphthyridine derivatives      
  

United States of America

   61/446,733    February 25, 2011 91    Deuterated prelandenant         

United States of America

   61/466,310    March 22, 2011 92    Deuterated N-butyl bumetanide         

United States of America

   61/484,412    May 10, 2011 93    Synthetic triterpenoid derivatives         

Patent Cooperation Treaty

   US11/34984    May 3, 2011 94    [5,6]-dihydro-2H-pyran-2-one derivatives   
     

Patent Cooperation Treaty

   US11/40731    June 16, 2011 95    Derivatives of pyrazole-substituted
amino-heteroaryl compounds         

United States of America

   61/448,887    March 3, 2011

 

Page 13 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 96    Novel pharmaceutical
compounds         

Australia

   2006275702    July 28, 2006   

China (People’s Republic)

   200680036393.50    July 28, 2006   

Japan

   2008-524206    July 28, 2006   

United States of America

   11/704,555    February 8, 2007   

United States of America

   12/954,591    November 24, 2010   

European Patent Convention

   11155798.9    July 28, 2006 97    Biphenyl-pyrazolecarboxamide compounds   
     

United States of America

   11/521,926    September 14, 2006 98    Novel 1,2,3,4-tetrahydroquinoline
derivatives         

United States of America

   12/296,927    September 30, 2009 99   
3-(dihydro-1H-pyrazolo[4,3-D]pyrimidin-5-YL)-4-propoxybenzenesulfonamide
derivatives and methods of use         

Korea, Republic of

   10-2009-7010321    October 22, 2007   

United States of America

   11/876,754    October 22, 2007   

Japan

   2009-533595    October 22, 2007   

India

   868/MUMNP/2009    October 22, 2007   

Mexico

   MX/a/2009/003941    October 22, 2007 100    Dibenzothiazepine derivatives   
     

United States of America

   12/425,957    April 17, 2009 101    Triazolyl tropane derivatives         

United States of America

   11/941,925    November 16, 2007   

United States of America

   13/044,534    March 9, 2011 102    Heterocyclic kinase inhibitors         

European Patent Convention

   8859849.5    December 9, 2008   

Hong Kong

   11102019    December 9, 2008   

United States of America

   12/331,431    December 9, 2008 103    Vandetanib derivatives         

United States of America

   12/864,219    November 16, 2010 104    Derivatives of gefitinib         

European Patent Convention

   9703515.8    January 22, 2009   

Hong Kong

   10111408.1    January 22, 2009   

United States of America

   12/358,238    January 22, 2009   

Japan

   2010-544356    January 22, 2009   

United States of America

   12/946,856    November 15, 2010

 

Page 14 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 105    Quinazoline derivatives
and methods of treatment    11/957,442    December 15, 2007   

United States of America

   12/694,249    January 26, 2010 106    Derivatives of
3-(2-hydroxy-5-methyphenyl)-N,N-diisopropyl-3- phenylpropylamine and methods of
use thereof         

China (People’s Republic)

   200980121626.50    April 9, 2009   

Korea, Republic of

   10-2010-7025129    April 9, 2009   

United States of America

   12/937,262    January 26, 2011   

Japan

   2011-504185    April 9, 2009 107    Substituted triazolo-pyridazine
derivatives         

Canada

   2735549    August 28, 2009   

European Patent Convention

   9810685.9    August 28, 2009   

Eurasian Patent Organization

   201100409    August 28, 2009   

Australia

   2009285533    August 28, 2009   

Brazil

   PI0912928-6    August 28, 2009   

China (People’s Republic)

   200980140350.50    August 28, 2009   

Korea, Republic of

   10-2011-7006632    August 28, 2009   

Philippines

   1-2011-500500    August 28, 2009   

South Africa

   2011/02123    August 28, 2009   

India

   438/MUMNP/2011    August 28, 2009   

Japan

   2011-525250    August 28, 2009   

Mexico

   MX/a/2011/002278    August 28, 2009   

United States of America

   12/550,346    February 4, 2009   

United States of America

   13/174,662    June 30, 2011 108   
3-(dihydro-1H-pyrazolo[4,3-D]pyrimidin-5-YL)-4-propoxybenzenesulfonamide
derivatives and methods of use         

United States of America

   12/365,883    February 4, 2009 109    Quinazoline derivatives and methods of
treatment         

China (People’s Republic)

   200980118829.90    March 27, 2009   

Korea, Republic of

   10-2010-7024204    March 27, 2009   

Japan

   2011-502126    March 27, 2009   

Hong Kong

   11108819.9    March 27, 2009 110    4-aminoquinazoline prodrugs         

United States of America

   12/986,135    January 6, 2011

 

Page 15 of 16



--------------------------------------------------------------------------------

     Title    Application Number    Filing Date 111    Deuterated macrocyclic
inhibitors of viral NS3 protease         

United States of America

   13/092,801    April 22, 2011 112    Substituted triazolophthalazine
derivatives         

Patent Cooperation Treaty

   PCT/US2010/045508    August 13, 2010   

United States of America

   12/856,360    August 13, 2010 113    Substituted benzimidazoles         

Patent Cooperation Treaty

   PCT/US2010/052915    October 15, 2010   

United States of America

   12/905,835    October 15, 2010 114    Substituted imidazotriazines         

Patent Cooperation Treaty

   PCT/US2010/043097    July 23, 2010   

United States of America

   12/842,589    July 23, 2010 115    Substituted triazolo-pyridazine
derivatives         

Patent Cooperation Treaty

   PCT/US2010/039497    June 22, 2010   

United States of America

   12/820,570    June 22, 2010 116    2-oxo-1-pyrrolidine derivatives         

United States of America

   13/002,267    June 30, 2009   

Patent Cooperation Treaty

   PCT/US09/49224    June 30, 2009 117    Deuterated Tivozanib         

United States of America

   61/496,201    June 13, 2011 118    Analogues of cilostazol         

United States of America

   12/150,107    April 24, 2008   

United States of America

   12/644,758    December 22, 2009   

EP

   8743256.3    November 25, 2009   

Patent Cooperation Treaty

   PCT/US08/05301    April 24, 2008 119    4-aminoquinazolines         

Australia

   2007288204    August 22, 2007   

Canada

   2,661,223    August 22, 2007   

United States of America

   12/879,905    September 10, 2010   

China (People’s Republic)

   200780093901.3    August 22, 2007   

European Union

   EP07811504.5    August 22, 2007   

India

   423/MUMNP/2009    August 22, 2007   

Japan

   2009-525631    August 22, 2007   

Mexico

   MX/a/2009/001814    August 22, 2007   

United States of America

   11/895,174    August 22, 2007   

Patent Cooperation Treaty

   PCT/US2007/018655    August 22, 2007   

Korea

   2009-0042994    August 22, 2007

 

Page 16 of 16



--------------------------------------------------------------------------------

Concert Pharmaceuticals, Inc. Trademarks

 

COUNTRY

  

MARK

  

REG. NO./
SERIAL
NO.

  

ISSUED/
FILED

  

GOOD/SERVICES WITH CLASS

  

NOTES/ CURRENT STATUS

Argentina    CONCERT PHARMACEUTICALS INC.    2210582    01/29/2008    Full line
of pharmaceutical and biopharmaceutical preparations in Class 5    Registered,
expires 1/29/2018 Australia    CONCERT PHARMACEUTICALS INC.    1157917   
1/25/2007    A full line of pharmaceutical and biopharmaceutical preparations in
Class 5    Registered, expires 1/25/2017 Australia    CONCERT PHARMACEUTICALS
INC. (stylized)    1157926    1/25/2007    A full line of pharmaceutical and
biopharmaceutical preparations in Class 5    Registered, expires 1/25/2017
Canada    CONCERT PHARMACEUTICALS INC.    1,332,456    1/24/2007    A full line
of pharmaceutical and biopharmaceutical preparations in Class 5    Pending
Canada    CONCERT PHARMACEUTICALS INC. (stylized)    1,332,461    1/24/2007    A
full line of pharmaceutical and bio pharmaceutical preparations namely,
pharmaceutical compounds for use in treating diseases and health conditions
namely, pharmaceuticals for the treatment of inflammatory diseases, infectious
diseases, diseases and conditions of the central nervous system, cancer, and
cardiovascular disease.    Pending China    CONCERT PHARMACEUTICALS INC.   
5,868,162    3/7/2011    Medical nutriment    Registered, expires 3/6/2021 China
   CONCERT PHARMACEUTICALS INC. (stylized)    5,868,163    3/7/2011    Medical
nutriment    Registered, expires 3/6/2021



--------------------------------------------------------------------------------

Concert Pharmaceuticals, Inc. Trademarks

 

COUNTRY

  

MARK

  

REG. NO./
SERIAL
NO.

  

ISSUED/
FILED

  

GOOD/SERVICES WITH CLASS

  

NOTES/ CURRENT STATUS

European Community    CONCERT PHARMACEUTICALS INC.    5641204    1/30/2008   

Pharmaceutical and veterinary preparations; biopharmaceutical preparations; full
line of pharmaceutical and biopharmaceutical preparations in Class 5.

 

Pharmaceutical research and development services in Class 42.

   Registered, expires 1/25/2017 European Community    CONCERT PHARMACEUTICALS
INC. (stylized)    5641295    1/23/2008    Pharmaceutical and veterinary
preparations; biopharmaceutical preparations; full line of pharmaceutical and
biopharmaceutical preparations in Class 5.    Registered, expires 1/25/2017   
         Pharmaceutical research and development services in Class 42.    India
   CONCERT PHARMACEUTICALS INC.    1526295    1/25/2007    Full line of
pharmaceutical and biopharmaceutical preparations    Pending Israel    CONCERT
PHARMACEUTICALS INC.    197279    5/10/2009    Full line of pharmaceutical and
biopharmaceutical preparations in Class 5    Registered, expires 1/25/2017 Japan
   CONCERT PHARMACEUTICALS INC. (stylized)    5060415    7/6/2007   
Pharmaceuticals in Class 5    Registered, expires 7/6/2017 Japan    CONCERT
PHARMACEUTICALS INC.    5060416    7/6/2007    Pharmaceuticals in Class 5   
Registered, expires 7/6/2017



--------------------------------------------------------------------------------

Concert Pharmaceuticals, Inc. Trademarks

 

COUNTRY

  

MARK

  

REG. NO./
SERIAL

NO.

  

ISSUED/
FILED

  

GOOD/SERVICES WITH CLASS

  

NOTES/ CURRENT STATUS

New Zealand    CONCERT PHARMACEUTICALS INC.    762543    7/25/2006   
Pharmaceutical and biopharmaceutical preparations but not including
pharmaceutical preparations to treat hyperactivity and attention deficit
disorder in children in Class 5    Registered, expires 7/25/2016 Norway   
CONCERT PHARMACEUTICALS INC.    239760    6/20/2007    Complete set of
pharmaceutical and biopharmaceutical preparations in Class 5    Registered,
expires 6/20/17 Russian Federation    CONCERT PHARMACEUTICALS INC.    346050   
3/20/2008    Full line of pharmaceutical and biopharmaceutical preparations in
Class 5    Registered, expires 1/25/2017 Singapore    CONCERT PHARMACEUTICALS
INC.    T07/017771    1/25/2007    Full line of pharmaceutical and
biopharmaceutical preparations in Class 5    Registered, Renewal due 1/25/2017
South Africa    CONCERT PHARMACEUTICALS INC.    2007/01346    4/22/2010    Full
line of pharmaceutical and biopharmaceutical preparations in Class 5   
Registered, expires 1/25/2017 Switzerland    CONCERT PHARMACEUTICALS INC.   
559007    6/1/2007    Pharmaceutical and biopharmaceutical preparations in Class
5    Registered, expires 1/25/2017 Taiwan    CONCERT PHARMACEUTICALS    1297040
   1/16/2008    Western medicine, biological medicine preparations in Class 5   
Registered, Renewal due 1/15/2018 United States    CONCERT PHARMACEUTICALS INC.
   78937102    7/25/2006    Prescription pharmaceutical and biopharmaceutical
preparations, namely, pharmaceutical preparations for use in treating
inflammatory diseases, infectious diseases, cancer and cardiovascular disease in
Class 5    Published



--------------------------------------------------------------------------------

Concert Pharmaceuticals, Inc. Trademarks

 

COUNTRY

  

MARK

  

REG. NO./
SERIAL
NO.

  

ISSUED/
FILED

  

GOOD/SERVICES WITH CLASS

  

NOTES/ CURRENT STATUS

            Pharmaceutical research and development services in Class 42   
United States    CONCERT PHARMACEUTICALS INC. (stylized)    78937142   
7/25/2006    Prescription pharmaceutical and biopharmaceutical preparations,
namely, pharmaceutical preparations for use in treating inflammatory diseases,
infectious diseases, cancer and cardiovascular disease in Class 5    Published
            Pharmaceutical research and development services in Class 42   



--------------------------------------------------------------------------------

Concert Pharmaceuticals, Inc. Trademarks

 

COUNTRY

  

MARK

  

REG. NO./
SERIAL
NO.

  

ISSUED/
FILED

  

GOOD/SERVICES WITH CLASS

  

NOTES/ CURRENT STATUS

United States    DCE PLATFORM    77907107    1/7/2010    Pharmaceutical
compounds for clinical study use in drug research, namely, deuterium-based
compounds for research use; chemical compounds for making and studying
pharmaceutical compounds, namely, deuterium-based compounds wherein each
chemical compound contains one or more deuterium atoms for use in the
manufacture of pharmaceutical preparations; pharmaceutical compounds for
clinical study for research purposes and laboratory use in drug research,
namely, deuterium-based compounds in Class 1    Allowed            
Pharmaceutical compounds for use in treating diseases and health conditions,
namely, pharmaceuticals for the treatment of treatment of inflammatory and
fibrotic diseases, infectious diseases, diseases and conditions of the central
nervous system, cancer, and cardiovascular and renal disease; pharmaceutical
compounds for clinical study for therapeutic purposes, namely, deuterium-based
compounds in Class 5                Scientific and medical research services;
medical testing services for research purposes; conducting early evaluations in
the field of new pharmaceuticals; drug discovery services; pharmaceutical
research services in Class 42   



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Bank Name

  

Account Number

  

Branch Address

  

Company/Subsidiary

Silicon Valley Bank    3300530507    3003 Tasman Drive Santa Clara, CA 95054   
Company x OR Name of Sub Silicon Valley Bank    3300580848    3003 Tasman Drive
Santa Clara, CA 95054    Company x OR Name of Sub State Street Bank    DE3085   
1200 Crown Colony Drive Quincy, MA 02169    Company x OR Name of Sub

State Street Bank

 

Note: All cash/investments moved to DE3085. Concert requested on 12/9/11 that
the DE3086 be closed.

   DE3086    1200 Crown Colony Drive Quincy, MA 02169   

Company ¨ OR

Name of Sub Concert Pharmaceuticals Securities Corporation

SVB Securities    486-04255    3003 Tasman Drive Santa Clara, CA 95054   
Company x OR Name of Sub SVB Securities    486-05241    3003 Tasman Drive Santa
Clara, CA 95054    Company x OR Name of Sub



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated December
    , 2011 and all ancillary documents entered into in connection with such Loan
and Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and CONCERT PHARMACEUTICALS, INC.
(the “Company”) as Borrower. All capitalized terms not defined herein shall have
the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending                      of all covenants,
conditions and terms and hereby reaffirms that all representations and
warranties contained therein are true and correct in all material respects on
and as of the date of this Compliance Certificate. Attached are the required
documents supporting the above certification. The undersigned further certifies
on behalf of the Company that these are prepared in accordance with GAAP, except
(i) for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, (iii) they do not contain certain non-cash items, and (iv) that
they are subject to adjustment with respect to revenue recognition for upfront
and milestone payments, and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT    REQUIRED   

CHECK

IF ATTACHED

Interim Financial Statements    Monthly within 30 days    Interim Financial
Statements    Quarterly within 45 days    Audited Financial Statements    FYE
within 180 days   

 

Very Truly Yours, CONCERT PHARMACEUTICALS, INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
                         , 201  , and is entered into by and between
                    , a                      corporation (“Subsidiary”), and
Hercules Technology Growth Capital, Inc. as a Lender.

RECITALS

A. Subsidiary’s Affiliate, CONCERT PHARMACEUTICALS, INC. (“Company”) has entered
into that certain Loan and Security Agreement dated December     , 2011, with
Lender, as such agreement may be amended (the “Loan Agreement”), together with
the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 

 

LENDER:     HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     By:  

 

    Name:  

 

    Its:  

 



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated December     , 2011 between CONCERT
PHARMACEUTICALS, INC. (“Borrower”) and Hercules Technology Growth Capital, Inc.
(“Company”) (the “Agreement”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME    BRANCH CITY    STATE AND ZIP CODE TRANSIT/ABA NUMBER   
ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

CONCERT PHARMACEUTICALS, INC. By:  

 

Date:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

SUBSIDIARIES

Concert Pharmaceuticals Securities Corp., a Massachusetts corporation



--------------------------------------------------------------------------------

SCHEDULE 1A

EXISTING PERMITTED INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 1B

EXISTING PERMITTED INVESTMENTS

Investment in Concert Pharmaceuticals Securities Corp.



--------------------------------------------------------------------------------

SCHEDULE 1C

EXISTING PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.3

CONSENTS, ETC.

None.



--------------------------------------------------------------------------------

SCHEDULE 5.5

ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

None.



--------------------------------------------------------------------------------

SCHEDULE 5.8

TAX MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.10

INTELLECTUAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 5.11

BORROWER PRODUCTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.14

CAPITALIZATION

Borrower owns all of the outstanding capital stock of Concert Pharmaceuticals
Securities Corp. See attached capitalization table of Borrower.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is made and
dated as of January     , 2014, and is entered into by and between CONCERT
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement (defined below).

RECITALS

A. The Borrower and the Lender are party to that certain Loan and Security
Agreement dated as of December 22, 2011 (the “Loan Agreement”).

B. Each of the Borrower’s audited financial statements delivered to the Lender
under the Loan Agreement refer to certain liabilities of the Borrower to the
landlord in connection with tenant improvements under the Borrower’s real estate
lease.

C. The parties desire to amend the Loan Agreement on the terms set forth herein
to clarify that such liabilities to the landlord are permitted under the terms
of the Loan Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

1. Effective as of December 22, 2011, Schedule 1A of the Loan Agreement is
hereby amended and replaced with Schedule 1A attached hereto as Annex A.

2. The Lender waives any defaults or events of default arising from the items on
Annex A not being included on Schedule 1.1 on the Closing Date.

3. Except as modified herein, the Loan Agreement remains unchanged and in full
force and effect. The Borrower hereby ratifies, confirms and reaffirms the terms
and conditions of the Loan Agreement and the Loan Documents, and all grants of
security by the Borrower to the Lender in connection therewith.

4. This Amendment shall be governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Massachusetts, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

[Remainder of Page Intentionally Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
First Amendment to Loan and Security Agreement as of the day and year first
above written.

 

BORROWER: CONCERT PHARMACEUTICALS, INC. Signature:  

/s/ Nancy Stuart

Print Name:  

Nancy Stuart

Title:  

Chief Operating Officer

Accepted in Boston, Massachusetts:

 

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ Ben Bang

Name:  

Ben Bang

Its:  

Senior Council

 

2



--------------------------------------------------------------------------------

Annex A

Schedule 1A

EXISTING PERMITTED INDEBTEDNESS

Pursuant to the Borrower’s real estate lease with One Ledgemont LLC with respect
to the lease of the Borrower’s headquarters in Lexington, Massachusetts in the
building known as Ledgemont Development Center, and as more fully described in
the Borrower’s audited financial statements for fiscal year end 2008 and
subsequent years, the Borrower is obligated to reimburse the landlord for
certain leasehold improvement costs, in the original amount of $2.3 million plus
interest.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is made and
dated as of August 11, 2014, and is entered into by and between CONCERT
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement (defined below).

RECITALS

A. The Borrower and the Lender are party to that certain Loan and Security
Agreement dated as of December 22, 2011, as amended as of January 14, 2014 (the
“Loan Agreement”).

B. The parties desire to amend the Loan Agreement on the terms set forth herein.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

1. Section 7.1(c) of the Loan Agreement is hereby amended and restated as
follows:

(c) as soon as practicable and in any event within ninety days (90 days) after
the end of each fiscal year, audited financial statements as of the end of such
year (prepared on a consolidated basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Lender, accompanied by an audit report
from such accountants which is unqualified as to scope of audit;

2. Section 7.1 of the Loan Agreement is hereby amended by deleting the final
paragraph thereof, and replacing it with the following:

“The executed Compliance Certificate may be sent to Lender via e-mail to
jbourque @herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to jbourque@herculestech.com
provided that, (i) if e-mail is not available or sending such Financial
Statements via e-mail is not possible, they may be sent via facsimile to Lender
at: (866) 468-8916, attention Chief Credit Officer, and (ii) documents to be
furnished under Sections 7.1(b) and (c) may be furnished as set forth in the
following sentence. Documents required to be delivered under Sections 7.1(b),
(c) and (e) shall be deemed properly delivered on the date on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website, or
the date on which such documents are available on Edgar or other publicly
available website and Borrower notifies Lender by email of such availability.”



--------------------------------------------------------------------------------

3. The Compliance Certificate is hereby amended by deleting “180 days” and
replacing it with “90 days.”

4. Except as modified herein, the Loan Agreement remains unchanged and in full
force and effect. The Borrower hereby ratifies, confirms and reaffirms the terms
and conditions of the Loan Agreement and the Loan Documents, and all grants of
security by the Borrower to the Lender in connection therewith.

5. This Amendments shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

6. The Borrower represents that no Event of Default has occurred and is
continuing.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
First Amendment to Loan and Security Agreement as of the day and year first
above written.

 

BORROWER:

 

CONCERT PHARMACEUTICALS, INC.

Signature:   /s/ Ryan Daws Print Name:   Ryan Daws Title:   Chief Financial
Officer

Accepted in Boston, Massachusetts:

 

LENDER:

 

HERCULES TECHNOLOGY

GROWTH CAPITAL, INC.

By:   /s/ Ben Bang Name:   Ben Bang Its:   Senior Council